Citation Nr: 0634783	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-03 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
hepatitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in August 2002 and September 
2003.  

The issue of whether new and material evidence has been 
received to reopen the claim for entitlement to service 
connection for hepatitis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Glaucoma did not manifest during active duty or for over 3 
decades following service discharge and the preponderance of 
the evidence is against finding that it is related to 
service.  

2.  The preponderance of the evidence is against a finding 
that the veteran has PTSD related to in-service stressors. 


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in November 2001 (PTSD 
only), May 2002 (PTSD only), June 2003 (glaucoma only), 
November 2003, and November 2005.  The RO specifically 
informed the veteran of the evidence required to substantiate 
his claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf, and 
to submit any evidence in his possession pertaining to his 
claims.  He was also notified of the type of evidence 
necessary to establish disability ratings and effective dates 
for the disabilities on appeal as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  
Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

1.  Glaucoma

The veteran has a current diagnosis of glaucoma as indicated 
by the records in the claims folder.  However, service 
medical records are negative for findings of glaucoma.  
Additionally, the examination at service discharge showed a 
normal eye evaluation.  

Based upon the evidence, the Board finds that service 
connection is unwarranted in this case.  While the veteran 
currently has glaucoma, there is no evidence of glaucoma 
during active duty.  The first indication of glaucoma in the 
record was not until 2001, which is over 3 decades post-
active service discharge.  In view of the lengthy period 
without treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, there 
is no opinion which provides a nexus between service and 
current disability.        

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim because there is no evidence 
of pertinent disability in service or for several decades 
following service.  Thus, while there is a current diagnosis 
of glaucoma there is no true indication that the disability 
is associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  In view of the absence of glaucoma in 
service and the lack of diagnosis of the claimed disability 
until several decades post-active service, any opinion 
relating pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2)

To the extent that the veteran himself has claimed glaucoma 
is related to service, as a layman, he has no competence to 
give a medical opinion on the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's glaucoma was incurred in or is otherwise 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
2.  PTSD

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7 (1997). 

Section 4.125(a) of 38 C.F.R. requires that diagnoses of 
mental disorders conform to the fourth edition of the DSM- IV 
and that if a diagnosis is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  These 
are as follows:

A. The person has been exposed to a 
traumatic event in which both of the 
following were present: (1) the person 
experienced, witnessed, or was confronted 
with an event or events that involved actual 
or threatened death or serious injury, or a 
threat to the physical integrity of self or 
others (2) the person's response involved 
intense fear, helplessness, or horror. . . . 

B. The traumatic event is persistently 
reexperienced in one (or more) of the 
following ways: (1) recurrent and intrusive 
distressing recollections of the event, 
including images, thoughts, or perceptions. 
.   (2) recurrent distressing dreams of the 
event. . . . (3) acting or feeling as if the 
traumatic event were recurring (includes a 
sense of reliving the experience, illusions, 
hallucinations, and dissociate flashback 
episodes, including those that occur on 
awakening or when intoxicated). . . (4) 
intense psychological distress at exposure 
to internal or external cues that symbolize 
or resemble an aspect of the traumatic event 
(5) physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event 

C. Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present before 
the trauma), as indicated by three (or more) 
of the following: (1) efforts to avoid 
thoughts, feelings, or conversations 
associated with the trauma (2) efforts to 
avoid activities, places, or people that 
arouse recollections of the trauma (3) 
inability to recall an important aspect of 
the trauma (4) markedly diminished interest 
or participation in significant activities 
(5) feeling of detachment or estrangement 
from others (6) restricted range of affect 
(e.g., unable to have loving feelings) (7) 
sense of a foreshortened future (e.g., does 
not expect to have a career, marriage, 
children, or a normal life span) 

D. Persistent symptoms of increased arousal 
(not present before the trauma), as 
indicated by two (or more) of the following:  
(1) difficulty falling or staying asleep (2) 
irritability or outbursts of anger (3) 
difficulty concentrating (4) hypervigilance 
(5) exaggerated startle response 

E. Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month. 

F. The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.

DSM-IV, DC 309.81. 

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Here, the veteran's Form DD 214 indicates that he was a light 
weapons infantryman and his awards include the Marksman (M-
60).  His personnel records also reflect that he served in 
Vietnam from March 1967 to March 1968.  However, there are no 
decorations, awards or other indicia to demonstrate that the 
veteran was in combat.   

Furthermore, there is no diagnosis of PTSD conforming to DSM 
IV requirements.  A November 2002 letter from D. A. Dobson, 
Ed. M, noted that the veteran had PTSD and should continue 
treatment on a long term basis.  However, there is no 
indication that this individual, who presumably had a Masters 
Degree in Education, had the authority to diagnose a 
psychiatric disease.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  There was no indication that the veteran has a 
diagnosis of PTSD in accordance with DSM IV and no competent 
evidence connecting PTSD symptoms with in-service stressors.  
There is no other evidence demonstrating a diagnosis of PTSD.  
Therefore, there is no basis to grant service connection for 
PTSD.  See 38 C.F.R. § 3.304(f).  

The veteran does not have any corroborative evidence for his 
claimed stressor incidents.  The veteran submitted a 
statement in January 2002 in which he stated his stressors 
included seeing mortar damage, other officers getting 
injured, fighting on patrol, and his friends getting killed.  
However, he did not include necessary details of the 
incidents that would aid in verifying the incidents.  He did 
not include specific names, dates, places or other specifics 
to describe the incidents.  In the 


absence of specific stressors which can be verified, the 
requirements of 38 C.F.R. § 3.304(f) are not met.   

To the extent that the veteran himself has claimed he 
currently has PTSD related to service, as a layman, he has no 
competence to give a medical opinion on the diagnosis of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the "benefit-of-the-doubt" 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).


ORDER

Service connection for glaucoma is denied.

Service connection for PTSD is denied. 


REMAND

During the pendency of this appeal, the U.S. Court of 
Appeals for Veterans Claims (Court) issued a decision 
in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding 
new and material evidence claims.  The Court requires 
that VA, by way of a specific notice letter, (1) notify 
the claimant of the evidence and information necessary 
to reopen the claim, (i.e., describe what new and 
material evidence is); (2) notify the claimant of the 
evidence and information necessary to substantiate each 
element of the underlying service connection claim; and 
(3) notify the claimant of what specific evidence would 
be required to substantiate the element or elements 
needed for service connection that were found 
insufficient in the prior denial on the merits.  Id.  

Review of the record shows that letters dated in 
November 2001 and November 2003 sent to the veteran 
explained what qualifies as new evidence and material 
evidence to reopen the claim for entitlement to service 
connection for hepatitis.  Also, letters dated in 
November 2001 and May 2002 notified the veteran as to 
the evidence and information necessary to substantiate 
each element of the underlying service connection 
claim.  However, none of the letters indicated the 
reason for the prior denial or what specific evidence 
would be required to substantiate the elements that 
were found insufficient in the prior denial.  In the 
last adjudication of the claim in May 1969, the RO 
denied service connection for hepatitis.  In so doing, 
the RO indicated that while recovered history of 
hepatitis was noted on the separation examination from 
service, the current VA examination did not reflect 
residuals of hepatitis.  An additional letter should be 
sent to the veteran on remand.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the reason for the previous denial; 
(2) notifies the veteran of the evidence 
and information necessary to reopen the 
claim; and (3) notifies the veteran of 
what specific evidence would be required 
to substantiate the elements needed to 
grant the veteran's service connection 
claim (i.e., evidence that the veteran 
has a current diagnosis of hepatitis or 
residuals of hepatitis).  This notice is 
outlined by the Court in Kent supra. 

2.  The RO should readjudicate the issue 
on appeal.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


